DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first control input configured to receive a first control signal indicating whether the first spatially varying polarizer is to be active or inactive a controller configured to: determine whether to implement the first optical correction on the light passing through the correction portion; and in response to determining to implement the first optical correction on the light passing through the correction portion, output the first control signal indicating the first spatially varying polarizer is to be active” in combination with all the other limitations of claim 1.
Claims 2-9 are allowable due to dependency to claim 1.
US 20200310067 A1 to Levin et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Levin discloses various limitations of base claim 1: An optical system, comprising: a correction portion including one or more spatially varying polarizers (Fig. 1 analyzer subassembly 114, para 62), the first spatially varying polarizer, when active, being operative to provide a first optical correction on light passing through the correction portion (para 46).  
However, Levin does not disclose that “a first control input configured to receive a first control signal indicating whether the first spatially varying polarizer is to be active or inactive, the first spatially varying polarizer, when active, being operative to provide a first optical correction on light passing through the correction portion; and a controller configured to: determine whether to implement the first optical correction on the light passing through the correction portion; and in response to determining to implement the first optical correction on the light passing through the correction portion, output the first control signal indicating the first spatially varying polarizer is to be active.”  Further, US 20210003848 A1 to Choi et al discloses a focus tunable lens and a processor that may control the overall operation of an AR device (para 96).  One having ordinary skill in the art would not combine the teachings of Levin and Choi to make applicant’s optical system for a head mounted display because the device Levin employs a spatial varying polarizer that does not modify or correct its optical power as a result of a signal detected.  Choi on the other hand tunes or adjust the focus tunable lens with a controller or processor, but do not employ a spatial varying polarizer as a focus tunable lens.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 10.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first control input configured to receive a first control signal indicating whether the first spatially varying polarizer is to be active or inactive a controller configured to: determine whether to implement the first optical correction on the light passing through the correction portion; and in response to determining to implement the first optical correction on the light passing through the correction portion, output the first control signal indicating the first spatially varying polarizer is to be active” in combination with all the other limitations of claim 1.
Claims 11-18 are allowable due to dependency to claim 10.
US 20200310067 A1 to Levin et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10 in combination with the all other limitations of claim 10.  Specifically, Levin discloses various limitations of base claim 1: A head-mounted display system, comprising: a support structure (See Fig. 14); a display (Fig. 14); an optical system comprising first and second optical subsystems, each of the first and second optical subsystems (See at least Fig, 14 spatially variant polarization element 1414) comprising:: a correction portion including one or more spatially varying polarizers (Fig. 1 analyzer subassembly 114, para 62), the first spatially varying polarizer, when active, being operative to provide a first optical correction on light passing through the correction portion (para 46).  
However, Levin does not disclose that “a first control input configured to receive a first control signal indicating whether the first spatially varying polarizer is to be active or inactive, the first spatially varying polarizer, when active, being operative to provide a first optical correction on light passing through the correction portion; and a controller configured to: determine whether to implement the first optical correction on the light passing through the correction portion; and in response to determining to implement the first optical correction on the light passing through the correction portion, output the first control signal indicating the first spatially varying polarizer is to be active.”  Further, US 20210003848 A1 to Choi et al discloses a focus tunable lens and a processor that may control the overall operation of an AR device (para 96).  One having ordinary skill in the art would not combine the teachings of Levin and Choi to make applicant’s optical system for a head mounted display because the device Levin employs a spatial varying polarizer that does not modify or correct its optical power as a result of a signal detected.  Choi on the other hand tunes or adjust the focus tunable lens with a controller or processor, but do not employ a spatial varying polarizer as a focus tunable lens.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871